Citation Nr: 0828214	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right hip disorder. 
 
2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
determinations of the VA Regional Office in Nashville, 
Tennessee that denied service connection for a right hip 
disorder and bilateral knee disability.

The Board points out, however, service connection for a right 
hip condition was originally denied by VA rating action dated 
in June 1988.  The appellant was notified of this 
determination by letter that same month and did not file an 
appeal.  This decision is final and may not be reopened 
without the submission of new and material evidence. See 
38 C.F.R. §§ 3.156, 20.1103 (2008).  Therefore, the issue 
pertaining to service connection for right hip disability has 
been recharacterized as shown on the title page. 

The veteran was afforded a personal hearing at the RO in 
March 2008 before the undersigned Veterans Law Judge sitting 
at Nashville, Tennessee.  The transcript is of record.

The Board notes that during his hearing, the veteran appeared 
to raise the issues of entitlement to service connection for 
combat stress secondary to service in Vietnam, as well as 
residuals of deviated nasal septum.  These matters are not 
properly before the Board for appellate review and they are 
referred to the RO for appropriate consideration.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  In an unappealed June 1988 rating decision, the RO denied 
entitlement to service connection for a right hip condition.

2.  Evidence received subsequent to the June 1988 RO 
determination, when considered by itself, or together with 
previous evidence of record, relates to an unestablished fact 
necessary to support the claim of service connection for a 
right hip condition.  

3.  Bilateral knee disability is first clinically 
demonstrated years after discharge from active duty.


CONCLUSIONS OF LAW

1.  The RO's June 1988 decision denying service connection 
for a right hip condition is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence received subsequent to the RO's June 1988 
decision is new and material and the appellant's claim of 
entitlement to service connection for a right hip condition 
is reopened. 38 C.F.R. § 3.156 (2008).

3.  Bilateral knee disability was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision with respect to the threshold 
issues of whether new and material evidence has been received 
to reopen the claim of service connection for a right hip 
condition, further assistance is unnecessary to aid the 
appellant in substantiating this aspect of the claim.  

As to the claim of service connection for bilateral knee 
disability, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2006 that fully addressed the 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case in a statement of the case issued in November 2006 
after proper notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal of entitlement to service 
connection bilateral knee disability as the timing error did 
not affect the essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained voluminous private treatment 
records dating back many years, as well as VA outpatient 
clinic notes.  The appellant was provided a personal hearing 
before a Veterans Law Judge in March 2008. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A (d) and 38 C.F.R. § 3.159(c) (4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, service medical records, the extensive private 
clinical records dating back to the mid 1970s, along with VA 
outpatient record provide the medical evidence necessary to 
decide the claims.  The Board is aware that no nexus opinion 
has been specifically requested as to whether the bilateral 
knee disability is related to service.  However, under the 
facts of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  In this regard, no 
evidence of record shows even an indication of an association 
between the veteran's service and bilateral knee disability.  
There is no evidence of continuity of inservice 
symptomatology, nor is there any speculative medical evidence 
of an association. The Board does not find the veteran's 
contentions rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.  Thus a remand for further development of the 
claim, to include a VA examination is not required.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claim is ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one years from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).


1.  New and material evidence to reopen claim of service 
connection for a hip condition.

Factual background and legal analysis

As noted previously, the RO denied service connection for a 
right hip condition by a rating determination dated in June 
1988.  The Board must therefore review all of the evidence 
submitted since the June 1988 rating decision to determine 
whether the appellant's claim of service connection for such 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject 
of a final decision can only be reopened upon the submission 
of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2008) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1988 rating 
decision included service records which showed that the 
veteran was treated for complaints of right hip pain in 
December 1971 for which he appears to have been prescribed 
medication.  No further reference to the right hip is 
recorded in the service medical records.  On examination in 
May 1973 for separation from service, the musculoskeletal 
system was evaluated as normal.

The veteran filed a claim for service connection for hip 
joint replacement in November 1987.  He failed to report for 
VA examination in April 1988.  By rating action dated in June 
1988, service connection for a right hip condition was denied 
on the basis that was no clinical data in support of his 
claim and no current hip disability was currently 
demonstrated.  The veteran was notified of this determination 
by letter dated in June 1988 but did not file a timely 
appeal.  He attempted to reopen his claim for such in 
correspondence received in October 2004. 

The evidence received after the June 1988 denial of the claim 
of service connection for a right hip condition includes 
extensive private clinical records dating from 1975 that show 
that appellant has been treated for numerous complaints and 
disorders, including a lifting injury in June 1976 resulting 
in low back pain radiating into the right lower extremity 
diagnosed as lumbar disc syndrome.  The private records show 
that he sustained trauma to the right side of his body in 
August 1985 during the course of his employment and 
ultimately developed pain in the right hip.  A diagnosis of 
avascular necrosis of the right femoral head was diagnosed in 
September 1985 for which he underwent total right hip 
replacement.  More recently, a letter dated in April 2008 was 
received from R. Z., M.D., noting the veteran's history of 
jumping out of airplanes in service and injury to the right 
hip in 1967.  The physician stated that for as long as he had 
seen him, the veteran had had osteoarthritis of the right hip 
"which, by history, is related to his jumping injury at Fort 
Campbell."

The Board finds that the additional information, in 
particular, the opinion provided by Dr. Z., when viewed in 
the context of the record, provides a nexus between the 
currently claimed right hip disability and reported injury in 
service.  This evidence clearly tends to support the 
veteran's claim in a manner not previously demonstrated.  It 
must therefore be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted, and the claim of 
entitlement to service connection for a right hip disorder is 
reopened.  This issue will be further addressed in a remand 
below.

2.  Entitlement to service connection for bilateral knee 
disability.

Factual background and legal analysis

The service medical records are silent for any complaints, 
findings or treatment relating to the knees.  On examination 
in May 1973 for separation from service, the veteran denied 
any problem with his knees.  The lower extremities were 
evaluated as normal and no pertinent defects were recorded.  
.

Subsequently obtained were voluminous private records dating 
from the mid 1970s showing that the appellant was treated for 
numerous complaints and disabilities including symptoms 
referable to both knees.  In a June 1976 note, it was 
recorded that the veteran lifted a jack in April 1976 and 
felt a sharp pain in his back that radiated into the right 
lower extremity.  It was suspected at that time that he had 
L5 or S1 radiculopathy attributable to an extruded disc for 
which a myelogram was performed.  In September 1985, the 
appellant developed acute right knee and back pain after 
falling at work.  In April 1997, it was recorded that he had 
longstanding knee pain.  The veteran complained of right knee 
and hip pain in March 1998.  

A VA outpatient clinic note dated in November 2001 showed 
decreased range of motion of both knees for which diagnoses 
of rheumatoid and degenerative osteoarthritis were rendered.  
Subsequent VA and private clinical records reflect continuing 
treatment for multiple joint pain diagnosed as rheumatoid and 
osteoarthritis.  The veteran presented testimony on personal 
hearing on appeal in March 2008 to the effect that he injured 
his knees performing parachute jumps during service and had 
continuing residuals thereof.

As indicated previously, there is no clinical reference to an 
injury of the right knee during service.  The Board points 
out in this instance that the veteran was released from 
active duty in 1973 and that the first post service clinical 
reference to any symptomatology affecting the right lower 
extremity, though not specifically the knee, is recorded in 
1976 following work injury.  A similar employment injury in 
1985 resulted in right knee symptoms.  Under the 
circumstances, it must be found that even if the appellant 
did injure the knees in service as contended, the evidence 
does not indicate that such trauma resulted into a chronic 
disorder as continuity of in-service symptomatology is not 
established. See 38 C.F.R. § 3.303.  Moreover, specific 
diagnoses of rheumatoid and osteoarthritis are not clinically 
demonstrated until the late 1990s or early 2000s, many years 
after discharge from service.  The Board finds that given the 
lack of a showing of knee injury, complaints, or disability 
in service, and a clear history of the onset of symptoms 
years after discharge from active duty, bilateral knee 
disability, including arthritis, may not be directly or 
presumptively attributed to service. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

The Board observes that although the veteran has presented 
testimony to the effect that he now has bilateral knee 
disability as the result of parachute jumps and other 
rigorous duties he performed during military service, it is 
well established that he cannot support the claim on the 
basis of his assertions alone.  No physician of record has 
related any current knee disability to active duty or an 
incident thereof.  As a layperson, the appellant is not 
competent to provide a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, 
under the circumstances, service connection for bilateral 
knee disability, including arthritis, must be denied. See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

The preponderance of the evidence is against the claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right hip 
condition; the claim is granted to this extent.

Service connection for bilateral knee disability is denied.


REMAND

The record reflects that following the statement of the case 
in November 2006, additional clinical evidence was received 
in April 2008 relating right hip disability to injury in 
service.  It is shown, however, that the appellant has not 
waived consideration by the agency of original jurisdiction, 
and the Board cannot consider this evidence in the first 
instance. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2008).  
Therefore, due process requires that this case be returned to 
the RO for a supplemental statement of the case.

As indicated previously, the appellant was seen for right hip 
complaints in service and submitted a medical report from his 
physician that links current right hip disability to injury 
on active duty.  The Board observes, however, that the 
veteran has had intervening work-related injuries to the 
right side during the years since service.  The appellant has 
never had a VA examination in this regard for compensation 
purposes.  The Board is therefore of the opinion that a 
current VA examination should be scheduled to review the 
evidence in its entirety and to provide a medical opinion.   

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied.

2.  The veteran should be 
scheduled for examination by a VA 
orthopedist to determine whether 
or not current post operative 
right hip disability is related to 
service.  The claims folder and a 
copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examination report 
should reflect consideration of 
the veteran's documented medical 
history, current complaints, and 
other assertions, etc. The report 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the claimed 
right hip disability.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether 
it is as least as likely as not 
that the veteran developed a right 
hip disability as the result of 
injury in service, or whether the 
right hip condition was more 
likely of post service onset.

The examiner should provide 
thorough rationale for the opinion 
in a narrative clinical report.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Copies of the examination 
notification should be included in 
the claims folder.  Failure to 
appear for examination should be 
noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

